          Case 5:17-cv-01027-BLF Document 123 Filed 09/06/19 Page 1 of 3


 1   Tammy B. Webb (SBN: 227593)
     tbwebb@shb.com
 2   John K. Sherk III (SBN: 295838)
     jsherk@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     One Montgomery, Suite 2600
 4   San Francisco, California 94104
     Tel: (415) 544-1900; Fax: (415) 391-0281
 5
     Naoki S. Kaneko (SBN: 252285)
 6   nkaneko@shb.com
     SHOOK, HARDY & BACON L.L.P.
 7   5 Park Plaza, Suite 1600
     Irvine, California 92614
 8   Tel: (949) 475-1500; Fax: (949) 475-0016

 9   Brent Dwerlkotte (admitted Pro Hac Vice)
     dbdwerlkotte@shb.com
10   SHOOK, HARDY & BACON L.L.P.
     2555 Grand Boulevard
11   Kansas City, Missouri 64108
     Tel: (816) 474-6550; Fax: (816) 421-5547
12

13
     Attorneys for Defendant
14   CRAFT BREW ALLIANCE, INC.

15                                   UNITED STATES DISTRICT COURT

16                                  NORTHERN DISTRICT OF CALIFORNIA

17                                         SAN JOSE DIVISION

18
       THEODORE BROOMFIELD, et al.,                  Case No.: 5:17-cv-01027-BLF
19
                      Plaintiffs,                    DECLARATION OF TAMMY B. WEBB
20                                                   IN SUPPORT OF PLAINTIFF’S
                 v.                                  ADMINISTRATIVE MOTION TO FILE
21                                                   UNDER SEAL PORTIONS OF
       CRAFT BREW ALLIANCE, INC., et al.             DECLARATION OF STEFAN
22                                                   BOEDEKER (DKT. 122)
                      Defendants.
23

24

25

26
27

28

                                                                      Declaration of Tammy B. Webb
                                                                        Case No. 5:17-cv-01027-BLF

     414283 V1
           Case 5:17-cv-01027-BLF Document 123 Filed 09/06/19 Page 2 of 3



1             I, Tammy B. Webb hereby declare as follows:
2             1.    I am an attorney duly licensed to practice before all the Courts of this State, and I am
3    a partner with the law firm of Shook, Hardy & Bacon L.L.P., counsel of record for Defendant Craft
4    Brew Alliance, Inc. (“CBA”) in this action. The statements in this declaration are made on the basis
5    of my own personal knowledge, and I could, and would, competently testify thereto if called upon to
6    do so.
7             2.    As referenced below, portions of Stefan Boedeker’s declaration and references to
8    sales data should be sealed as they are confidential and competitively sensitive.
9

10     ECF No.      Document                Portions to Seal                       Reasons for Sealing
11     121-9        Declaration of Stefan   Highlighted portions in the            Contains sales data
12                  Boedeker                following paragraphs and tables:       that CBA has
13                                          ¶ 12(a) and (c)                        designated as
14                                          ¶ 13, Table 1                          confidential pursuant
15                                          ¶ 14 and Table 2                       to a Protective Order.
16                                          ¶ 15 and Table 3
17                                          ¶ 16 and Table 4
18                                          ¶ 17, Table 5
19
20            4.    Pursuant to the Protective Order and Civil L.R. 79-5(e), CBA, as the Designating
21   Party, has designated the above-referenced materials as confidential or the material has been
22   designated as proprietary and confidential by CBA.
23            5.    The portions listed in the above-chart contain confidential business information from
24   CBA relating to its sales data and potential methodology in calculating future revenue, which CBA
25   considers proprietary and confidential. CBA has a legitimate business interest in protecting the
26   confidentiality of such information. If such information were to become public knowledge, CBA’s
27   competitors could use that information to undermine CBA’s pricing and financial plans and
28   practices.

                                                       1                       Declaration of Tammy B. Webb
                                                                                 Case No. 5:17-cv-01027-BLF
     414283 v1
           Case 5:17-cv-01027-BLF Document 123 Filed 09/06/19 Page 3 of 3



1            I declare under penalty of perjury under the laws of the State of California that the foregoing
2     is true and correct.
3            Executed this 6th day of September, 2019, at San Francisco, California.
4
                                                           ____ _/s/ Tammy B. Webb________
5                                                                TAMMY B. WEBB
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2                      Declaration of Tammy B. Webb
                                                                                Case No. 5:17-cv-01027-BLF
     414283 v1
